Case: 12-60215     Document: 00512042947         Page: 1     Date Filed: 11/05/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 5, 2012
                                     No. 12-60215
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHUN SHENG CHEN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 314 676


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Chun Sheng Chen is a native and citizen of the People’s Republic of China.
Chen was found to be removable under 8 U.S.C. § 1182(a)(6)(A)(i) as an alien
present in the United States without being admitted or paroled. Chen then
applied for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). The immigration judge denied relief, and Board of
Immigration Appeals (BIA) dismissed Chen’s appeal. This timely petition for
review followed.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60215    Document: 00512042947      Page: 2   Date Filed: 11/05/2012

                                  No. 12-60215

      In his petition for review, Chen argues that the BIA erred in determining
that he failed to establish past persecution because it considered only his
treatment during a 15-day detention during December 2006 and not the
cumulative effect of that detention and treatment along with the treatment he
received post-detention. He also argues that the BIA erred in determining that
he had failed to show a well founded fear of future persecution because it did not
take into account the tenacity of family planning officials. Further, he argues
that he has the requisite familial and social ties to make relocation within China
unreasonable. Chen did not raise these specific arguments in the appellate brief
he filed with the BIA. Because these arguments were not fairly presented to the
BIA on direct appeal, they are unexhausted and we lack jurisdiction to consider
them. See Omari v. Holder, 562 F.3d 314, 321 (5th Cir. 2009).
      The BIA deemed abandoned Chen’s CAT claim and his request for asylum
based on his political opinion regarding the Chinese government’s one-child
policy. By failing to challenge the BIA’s conclusion in that regard in his petition
for review, Chen has abandoned any such challenge in this court. See Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, the petition for review is DISMISSED FOR LACK OF
JURISDICTION.




                                        2